UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 7, 2012 GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-16097 98-007697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road, Melbourne, Victoria Australia 3004 (Address of Principal Executive Office) (Zip Code) 61-3-8532-2860 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01:Entry into a Material Definitive Agreement On December 7, 2012, Golden River Resources Corporation (“Golden River”) entered into a Share Purchase Agreement with Chin-Yong Wong (“Wong”) whereby Golden River agreed to sell 5,400,000 common shares in Acadian Mining Corporation (being a 9.9% interest) to Fernandez for proceeds of CDN$594,000 Closing occurred on December 10, 2012. Following closing Golden River will continue to hold 22.197% of the issued and outstanding common shares of Acadian. The description of the Share Purchase Agreement that is contained in this Form 8-K is qualified in its entirety to the text of the actual agreement that is filed as an exhibit hereto. Item 2.01Completion of Acquisition or Disposition of Assets The information set forth above in response to Item 1.01 is hereby incorporated herein by this reference. Item 9.01:Financial Statement and Exhibits 99.1Share Purchase Agreement dated December 7, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN RIVER RESOURCES CORPORATION (Company) By: /s/ Peter Lee Peter Lee Secretary Dated: January 2, 2013
